Citation Nr: 0507381	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1966 to July 1969 
in the U.S. Marine Corps, during which time he was in 
Vietnam.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2003; the causes of 
death shown on terminal records included end-stage liver 
disease; then and throughout his terminal care, he was noted 
to have a long history of insulin dependent diabetes and 
related problems and mental health concerns.  

2.  At the time of death, the veteran was service connected 
for diabetic peripheral neuropathy with loss of use of both 
feet, rated as 100 percent disabling; type II diabetes 
mellitus, rated as 40 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling; he was 
in receipt of special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114 for loss of use of both feet 
from May 2001, specially adapted housing, automobile and 
adaptive equipment and eligible for Chapter 35 benefits.

3.  Evidence of record and resolution of doubt support that 
the veteran's service-connected disabilities significantly 
contributed to his death.





CONCLUSION OF LAW

Service-connected disabilities contributed substantially and 
materially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5102, 5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.156(a), 3.310, 3.312, 3.159, 3.303, 3.326(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant has been apprised 
thereof throughout, and in various communications, she has 
indicated an understanding of what is required and who is 
responsible for obtaining what evidence.  Additional records 
are undoubtedly available somewhere, and certainly, further 
medical opinion could be solicited.  However, the Board finds 
no need to delay the case further by such development.  With 
regard to the appellate issue, the Board finds that adequate 
safeguards have been implemented as to protect the 
appellant's due process rights and that to proceed with a 
decision in this issue at the present time does not, in any 
way, work to prejudice the appellant.

General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2003).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2003).

And in a case where the service records are presumed 
destroyed, the Board has an additional obligation to explain 
its findings and conclusions; and the mandate to consider 
carefully the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual Background

The veteran had active service during the Vietnam Era.

At the time of his death, he was service connected for 
diabetic peripheral neuropathy with loss of use of both feet, 
rated as 100 percent disabling; type II diabetes mellitus, 
rated as 40 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling; he was in receipt of 
special monthly compensation under the provisions of 38 
U.S.C.A. § 1114 for loss of use of both feet from May 2001, 
specially adapted housing, automobile and adaptive equipment 
and eligible for Chapter 35 benefits.

As noted in the dates for the recent ratings assigned, since 
about the spring of 2001, he had had recent deterioration in 
his service-connected problems.

Extensive clinical records are in the file, and the appellant 
has clarified the nature thereof in her Substantive Appeal.

The death summary as part of the terminal hospital records 
show that he was admitted to hospital care with 
gastrointestinal bleeding.  Repeated notations were made that 
he had a significant history of diabetes and psychiatric 
problems.

He was found on immediate testing to have bleeding esophageal 
and gastric varices.  His mental status was described as very 
poor and he was started on lactulose but this did not improve 
his mental status.  He subsequently developed pneumonia and 
respiratory failure, needing intubation and mechanical 
ventilatory support.  He developed multi-system failure 
including retinal failure.  It was suggested that he might 
undergo dialysis but consult between family and physicians 
concluded that it probably would not help, given his 
situation.   

Analysis

The veteran died on February [redacted], 2003 primary due to liver 
failure.  However, throughout his terminal care, he was noted 
to have a long history of insulin dependent diabetes and 
related problems and mental health concerns.  He was service-
connected for diabetic peripheral neuropathy with loss of use 
of both feet, rated as 100 percent disabling; type II 
diabetes mellitus, rated as 40 percent disabling; as well as 
post-traumatic stress disorder (PTSD), rated as 10 percent 
disabling.  This reflects a significant disability picture 
due to the service connected disabilities, the most 
significant of which involved multiple vital organs.  

It is recognized that the immediate cause of the veteran's 
death was his liver failure probably due to cirrhosis; he was 
a well known drinker.  However, that is not to say that his 
other problems did not impact his health.  In fact, there is 
affirmative evidence in the record that his service connected 
problems placed some impediments to the treatment of the 
liver as well as respiratory problems which immediately 
precipitated his death.  

It is also recorded that his in-hospital mental deterioration 
at that time was of particular note.  In this regard, the 
Board also appreciates the candid and undoubtedly difficult 
effort made by the appellant to detail her husband's mental 
health situation in the time frame just prior to his death.  
In essence, the Board finds her assertions in that regard, 
and the general discussion she provided, to be quite 
credible; and it is both pertinent and helpful to the 
equitable resolution of the pending appeal.

The Board has carefully reviewed the evidence in this case.  
The Board would note that the evidence is anything but 
unequivocal.  However, it appears that the evidence now in 
the file is probably all that is reasonably available, and 
accordingly, the adjudication of a final resolution of the 
appeal must be addressed in the best and most equitable 
manner under that premise.

The Board is particularly mindful of the criteria that 
service-connected diseases or injuries involving active 
processes affecting vital organs must receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as in this case, and is evaluated as 100 
percent disabling, debilitation may be assumed by law.   

As noted in the recitation of pertinent regulations above, 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death

Accordingly, although the evidence is not entirely 
unambiguous, the Board finds that there are solid and 
credible medical and other evidentiary bases for finding that 
veteran's service-connected disabilities rendered him 
significantly less able to resist the effects of his other 
liver and respiratory problems.  The very essence of the 
service-connected disabilities involved vital organs and 
rendered measurable organic deterioration; it alone was rated 
as 100 and 40 percent disabling and clearly impacted his 
overall health.  

He also had service connection for PTSD and his mental health 
during terminal care was specifically identified as being 
poor, and certainly did not aid either his treatment or his 
overall health.  

The aggregate evidence supports that the service connected 
disabilities contributed in a significant way to his demise.  
With resolution of doubt in the appellant's favor, service 
connection is reasonably warranted for the cause of the 
veteran's death.  

ORDER

Service connection for the cause of the veteran's death is 
allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


